Judgment reversed on the law and a new trial granted, costs to abide the event. The complaint was dismissed for the reason that the plaintiffs had not proved damages. They were entitled, upon the proof, to recover the usuable value of their apparatus during the period they were wrongly deprived of its use by the defendant. (Denehy v. Pasarella, 230 App. Div. 707: Dettmar v. Burns Bros., 111 Misc. 189; Naughton Mulgrew Co. v. Westchester F. Co., 105 id. 595, 599; Allen v. Fox, 51 N. Y. 562; Redmond v. A. M. Co., 121 id. 415.) Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ., concur.